         Case 2:18-cv-01620-MAK Document 104 Filed 07/09/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
CHARLES TALBERT,                                     :
                                                     :
                              Plaintiffs,            :
                                                     :               Civil Action
                       v.                            :               No. 18-1620
                                                     :
BLANCHE CARNEY, et al.,                              :
                      Defendants.                    :
                                                     :


                                             ORDER

       AND NOW, this _________ day of __________________, 2019, upon consideration of

the Motion to Compel filed by the Defendants, it is HEREBY ORDERED that the Motion is

GRANTED. It is further ORDERED that Plaintiff shall respond to the Defendant’s Requests

for Production and Interrogatories within ten (10) days of the entry of this Order.



                                                             BY THE COURT:



                                                             ____________________________




                                                 1
        Case 2:18-cv-01620-MAK Document 104 Filed 07/09/19 Page 2 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
CHARLES TALBERT,                                    :
                                                    :
                              Plaintiffs,           :
                                                    :             Civil Action
                      v.                            :             No. 18-1620
                                                    :
BLANCHE CARNEY, et al.,                             :
                      Defendants.                   :
                                                    :


                           DEFENDANT’S MOTION TO COMPEL

       Defendants, Blanche Carney, Gerald May and Terrance Clark, by and through the

undersigned counsel, hereby files this Motion to Compel pursuant to Federal Rule of Civil

Procedure 37(a). In support of this Motion, the Defendant incorporates the attached

Memorandum of Law. The Defendant respectfully requests that this Court order Plaintiff to

respond to its Requests for Production within ten days.




Date: July 9, 2019                                  Respectfully submitted,

                                                    /s/ Steven R. Bryson
                                                    Steven R. Bryson
                                                    Assistant City Solicitor
                                                    Pa. Attorney ID No. 324942
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 14th Floor
                                                    Philadelphia, PA 19102
                                                    215-683-5443 (phone)
                                                    215-683-5397 (fax)
                                                    steven.bryson@phila.gov




                                                2
        Case 2:18-cv-01620-MAK Document 104 Filed 07/09/19 Page 3 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
CHARLES TALBERT,                                     :
                                                     :
                              Plaintiffs,            :
                                                     :              Civil Action
                      v.                             :              No. 18-1620
                                                     :
BLANCHE CARNEY, et al.,                              :
                      Defendants.                    :
                                                     :


      MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL

       Plaintiff Charles Talbert failed to produce documents in response to requests made by the

Defendants. Therefore, the Court should grant this motion to compel.

I.     BACKGROUND

       On April 22, 2019, Defendant’s served Plaintiff’s previous counsel with interrogatories

and requests for production. See Exhibit A. Plaintiff responded to these discovery requests on

April 28, 2019. See Exhibit B. In part, Plaintiff stated, “Response to your Request for Production,

will be executed once I obtain all documents within Carneys possession, other that documents

already in my possession”. On July 8, 2019, Defendants deposed Plaintiff in which he disclosed

the existence of documents he created contemporaneously to several of the alleged incidents.

Currently, Plaintiff has not produced any documents.

II.    ARGUMENT

       Under Federal Rules of Civil Procedure 33 and 34, Plaintiff should have responded to the

City’s discovery requests by May 22,2019. Plaintiff’s responses are now several months overdue,

and his failure to produce documents may prejudice Defendants. Furthermore, this Honorable

Court ordered discovery to be completed by July 9, 2019. Defendants were not made aware of the


                                                3
        Case 2:18-cv-01620-MAK Document 104 Filed 07/09/19 Page 4 of 5



existence of said documents and could not properly depose Plaintiff about the contents of the

documents because of Plaintiff’s failure to adequately respond to discovery requests. Therefore,

the Court should grant this motion and require Plaintiff to produce documents within ten days of

the Court’s order. Moreover, Defendants request leave to depose Plaintiff again, if deemed

necessary once documents are produced.

III.   CONCLUSION

       For the foregoing reasons, the Court should grant the Motion to Compel.




Date: July 9, 2019                                 Respectfully submitted,


                                                   /s/ Steven R. Bryson
                                                   Steven R. Bryson
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 324942
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5443 (phone)
                                                   215-683-5397 (fax)
                                                   steven.bryson@phila.gov




                                               4
         Case 2:18-cv-01620-MAK Document 104 Filed 07/09/19 Page 5 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
CHARLES TALBERT,                                     :
                                                     :
                              Plaintiffs,            :
                                                     :               Civil Action
                       v.                            :               No. 18-1620
                                                     :
BLANCHE CARNEY, et al.,                              :
                      Defendants.                    :
                                                     :


                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the Defendant’s Motion to Compel was filed via

the Court’s electronic filing system and mailed to Plaintiff at the below address.

Charles Talbert
PPN 810247
CFCF
7901 State Road
Philadelphia, PA 19136
Appearing pro se


Date: March 13, 2017                                 Respectfully submitted,

                                                     /s/ Steven R. Bryson
                                                     Steven R. Bryson
                                                     Assistant City Solicitor
                                                     Pa. Attorney ID No. 324942
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     215-683-5443 (phone)
                                                     215-683-5397 (fax)
                                                     steven.bryson@phila.gov




                                                 5
